Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 has been considered by the examiner.
Status of Claims
In the documents filed on 9/20/2021: 
Claim(s) 1-2 (and by extension its/their dependents) have been amended. 
Claim(s) 3-4 has/have been canceled. 
Claim(s) 5 is/are new. 
Claim(s) 1-2, and 5 is/are pending in this application.
Claim(s) 1-2, and 5 have been rejected below.
Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive. 
With respect to the 112 rejection applicant argued:
Claim 2 is amended to remove any ambiguities. In addition, with respect to the comments regarding the direction of the lane change, the pending specification discusses this feature at [0045] - [0047]. In particular, "[t]he lane keep control gives a steering torque to make reaction force to the steering torque by the driver trying to perform the lane change of the vehicle by the operation intervention in response to the request". "In the lane keep control, the steering torque is given such that the vehicle returns to the center of the traveling lane.

Applicant’s arguments are not persuasive. Claim 2 cites the limitation:
in the direction of the lane change of the vehicle among the right direction and the left direction of the vehicle, and does not change the steering torque of the lane keep control in the direction opposite to the direction of lane change of the vehicle.


The phrasing of this limitation is ambiguous since it is unclear what torque is being referenced. More specifically, it is ambiguous whether the phrase “in the direction of the lane change” is intended to reference “the steering torque” or the “lane keep control.” This is significant because depending on which phase is being referenced a different torque is being referenced and weakened.
If interpreted such that “in the direction of the lane change” is referencing “the steering torque” than applicant is referencing a steering torque which is applied in the direction the torque is acting. That is during a left turn the system would weakens the torque acting in the leftward direction (ie the torque in the direction of the lane change). 
However, if interpreted such that “in the direction of the lane change” is referencing the “lane keep control” than applicant is referencing the torque which is normally applied by the lane keep control when the vehicle is moving in in the direction of the turn (this would be the torque in the opposite direction of the turn since a lane keep control inherently would try to move the vehicle in the opposite direction to return it to the center of the lane). That is during a left turn the system would weakens the torque acting in the rightward direction (ie the torque is normally applied by the lane keep control when the vehicle moves in the direction of the lane change). 
As such applicant’s claim does not properly convey which torque is actually being weakened and are ambiguous. Based off of the teachings of applicant’s specification and the in the direction of the lane change” is intended to reference “the lane keep control” and thus weaken a torque acting in the opposite direction of the turn is weakened (ie during a left turn, the torque which would steer the vehicle right to return it to the center of the lane is weakened) and for the sake of this action, claims are interpreted as such. However although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims and the current way the claims are drafted are ambiguous thus must be amended to remove the ambiguity. 

With respect to the 103 rejection, applicant argued:
Applicant respectfully requests the Examiner to reconsider and withdraw the rejection of claim 1 for at least the following reasons. 
Amended claim 1 recites, among other things: 

wherein the area switching unit is configured to switch the area to the cooperation area if the amount of operation intervention by the driver becomes equal to or greater than a first threshold value, and to switch the area to the cut-off area if the amount of operation intervention by the driver is equal to or greater than a second threshold value which is greater than the first threshold value, and 
wherein the first threshold value and the second threshold value are switched to smaller values in the weak steering torque mode than that in the normal steering torque mode. 

Applicant notes that the combined teachings of Kubota, Takamatsu, Hayakawa and Otsuka do not disclose this problem nor hint at any solution to this problem. 
Otsuka may disclose, at [0070], an "area switching unit". 
However, Otsuka does not disclose or suggest "the first threshold value and the second threshold value are switched to smaller values in the weak steering torque mode than that in the normal steering torque mode". 
Otsuka does not disclose lane change or lane keep. As such, there is no hint or suggestion to derive "the weak steering torque mode" from Otsuka's disclosure. 
Takamatsu discusses, at S302-S206 ([0093]), switching between a first driving control and a second driving control. There is no hint or suggestion of the claimed feature that "the first 

With respect to applicant’s statement that “the combined teachings of Kubota, Takamatsu, Hayakawa and Otsuka do not disclose this problem nor hint at any solution to this problem” the examiner respectfully disagrees. 
Before continuing there is a point which is necessary to clarify. In applicant’s arguments applicant occasionally challenges whether or not the references individually teach a “weak steering torque mode.” Applicant’s “weak steering torque mode” has several different features which are claimed most notably what it does and when it is switched to. When applicant makes a statements such as “As such, there is no hint or suggestion to derive "the weak steering torque mode" from Otsuka's disclosure” It is not always clear from applicant’s arguments whether applicant is arguing that only specific aspects of the "the weak steering torque mode" are not taught by the referenced reference or if the entirety of the "the weak steering torque mode" are not taught however, for the sake of completeness, both will be addressed. Additionally, any statement made in this response to the effect that a reference teaches the “weak steering torque mode" should be understood to be referencing only the specific aspects of the weak steering torque mode in question (what it does or when it’s implemented) and not an assertion that a single reference teaches the entirety of the weak steering torque mode.
Furthermore, it is noted that applicant’s arguments appear to be a piecemeal analysis of the references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

With respect to Otsuka applicant argued:
Otsuka may disclose, at [0070], an "area switching unit". 
However, Otsuka does not disclose or suggest "the first threshold value and the second threshold value are switched to smaller values in the weak steering torque mode than that in the normal steering torque mode". 
Otsuka does not disclose lane change or lane keep. As such, there is no hint or suggestion to derive "the weak steering torque mode" from Otsuka's disclosure. 

With respect to applicant statements: 

However, Otsuka does not disclose or suggest "the first threshold value and the second threshold value are switched to smaller values in the weak steering torque mode than that in the normal steering torque mode". 

Insofar that applicant’s statements are only referring to what the weak steering torque mode does (ie modifying thresholds) the examiner respectfully disagrees. Previously Otsuka was very clearly shown to teach a weak steering torque mode capable of modifying the first and second thresholds (Otsuka Abstract, Figure 2 element S12, S7 ¶[7, 57, 64, 79]).

With respect to applicant statements: 

Otsuka does not disclose lane change or lane keep. As such, there is no hint or suggestion to derive "the weak steering torque mode" from Otsuka's disclosure. 

Insofar that applicant’s statements are only referring to when the weak steering torque mode is switched to (ie during a lane change/lane keeping situation), Otsuka was not relied upon for teaching this feature. Instead Takamatsu was shown to teach switching to a 

With respect to Takamatsu applicant argued:
Takamatsu discusses, at S302-S206 ([0093]), switching between a first driving control and a second driving control. There is no hint or suggestion of the claimed feature that "the first threshold value and the second threshold value are switched to smaller values in the weak steering torque mode than that in the normal steering torque mode". 

Insofar that applicant’s statements are only referring to what the weak steering torque mode does (ie modifying thresholds), Takamatsu was not relied upon for teaching this feature. Instead Otsuka was shown to teach this feature (Otsuka Abstract, Figure 2 element S12, S7 ¶[7, 57, 64, 79]).
Insofar that applicant’s statements are only referring to when the weak steering torque mode is switched to (ie during a lane keeping and lane changing situation), Takamatsu teaches this feature in Takamatsu Fig. 7 element s305 ¶[67, 93] wherein the system determines a switch from lane keeping to lane changing is necessary and switches to a (differently implemented) weak torque mode in response.
It was the combination of teachings of these two reference which were deemed to teach the entire claimed limitation of the “weak steering torque” since Takamatsu recognized the need of a “weak steering torque” mode when switching from lane keeping to driver lane change operation whereas Otsuka recognized the technique of implementing a “weak steering 
All arguments not explicitly addressed above have been considered but do not bring up any additional points not already addressed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 cites the limitation 
weakens… the steering torque of the lane keep control in the direction of the lane change of the vehicle among the right direction and the left direction of the vehicle, and does not change the steering torque of the lane keep control in the direction opposite to the direction of lane change of the vehicle.

The phrasing of this limitation is ambiguous since it is unclear what torque is being referenced. More specifically, it is ambiguous whether the phrase “in the direction of the lane change” is intended to reference “the steering torque” or the “lane keep control.” This is 
If interpreted such that “in the direction of the lane change” is referencing “the steering torque” than applicant is referencing a steering torque which is applied in the direction the torque is acting. That is during a left turn the system would weakens the torque acting in the leftward direction (ie the torque in the direction of the lane change). 
However, if interpreted such that “in the direction of the lane change” is referencing the “lane keep control” than applicant is referencing the torque which is normally applied by the lane keep control when the vehicle is moving in in the direction of the turn (this would be the torque in the opposite direction of the turn since a lane keep control inherently would try to move the vehicle in the opposite direction of the turn to return it to the center). That is during a left turn the system would weakens the torque acting in the rightward direction (ie the torque is normally applied by the lane keep control when the vehicle moves in the direction of the lane change). 
As such applicant’s claim does not properly convey which torque is actually being weakened and are ambiguous. Based off of the teachings of applicant’s specification it would appear that applicant intendeds for the second interpretation wherein “in the direction of the lane change” is intended to reference “the lane keep control” and thus weaken a torque acting in the opposite direction of the turn is weakened (ie during a left turn, the torque which would steer the vehicle right to return it to the center of the lane is weakened) and for the sake of this action, claims are interpreted as such. However although the claims are interpreted in light of 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US 2019/0283770) in view of Takamatsu (US 2020/0110422) and Otsuka (US 2016/0280236).
With respect to claim 1 Kubota teaches an autonomous driving system configured to perform an autonomous driving of a vehicle, comprising: 
An electric control unit (ECU) including a processor programmed to (Kubota Fig. 1 element 100 ¶[88-91]):
determine a 5necessity of an operation intervention for a lane change of the vehicle by a driver of the vehicle during the autonomous driving (Kubota ¶[91]); 
request the driver to perform the operation intervention for the lane change of the vehicle (Kubota Fig. 1 element 120, 400 ¶[88-91]) when the determination is made that it is necessary 10to perform the operation intervention for the lane change of the vehicle by the driver (Kubota ¶[91]); and 

Takamatsu teaches a lane changing and a lane keeping operation (Takamatsu Fig. 2 ¶[56-57]), 
a mode switching unit (Takamatsu Fig. 1 element 1 ¶[16]) configured to switch a steering torque mode for a lane keep control in the autonomous driving from a normal steering torque mode to a weak steering torque mode (Takamatsu Fig. 7 element s305 ¶[67, 93]) when the driver is 15performing the operation intervention for the lane change of the vehicle (Takamatsu Fig. 7 element s305 ¶[67, 93] wherein the system lowers the gain and thus weakens the applied torque to make driver intervention easier).
Thus as shown above Kubota teaches a base invention of a system for switching from an autonomous lane keeping operation to a manual lane changing operation and Takamatsu teaches transitioning from a normal steering torque mode to a weak steering torque when transitioning into a lane changing mode to allow for easier driver intervention. These two references are analogous to one another because both systems are drawn to controlling modes in an autonomous vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Kubota to apply the teachings of Takamatsu because the teaching of transitioning from a normal steering torque mode to a weak steering torque when transitioning into a lane changing mode to allow for easier driver 

Kubota as modified above does not teach and ecu which
switch an area between an ignorance area where the vehicle is caused to travel by the control of the autonomous driving even if there is an operation intervention by the 5driver, a cooperation area where the vehicle is caused to travel under a cooperation between the operation intervention by the driver and the control of the autonomous driving, and a cut-off area where the vehicle is caused to travel by the operation intervention by the driver without reflecting the control of the autonomous driving according the amount 10of operation intervention by the driver during the autonomous driving, 
switch the area to the cooperation area if the amount of operation intervention by the driver becomes equal to or greater than a first threshold value, and to switch the area to the cut-off area if the amount of operation 15intervention by the driver is equal to or greater than a second threshold value which is greater than the first threshold value, and 
wherein the first threshold value and the second threshold value are switched to smaller values in the weak steering torque mode than that in the normal steering torque mode.

It is noted that the above limitations appear to simply be claiming a vehicle that can switch between different degrees of autonomy (fully autonomous, semi-autonomous and manual) based on how driver intervention is detected. That is, the areas claimed by applicant are not physical areas but rather representations of ranges bounded by thresholds of operation detected from the driver wherein each threshold/range represents a degrees operation necessary to change into different modes (See instant application figure 2). Any system which switches a vehicle between different degrees of autonomy (fully autonomous, semi-

Otsuka teaches an area switching unit configured to switch an area between an ignorance area where the vehicle is caused to travel by the control of the autonomous driving even if there is an operation intervention by the 5driver (Otsuka Abstract, Figure 2 element S2, S7 ¶[7, 57, 64] identical to an autonomous mode), a cooperation area where the vehicle is caused to travel under a cooperation between the operation intervention by the driver and the control of the autonomous driving (Otsuka ¶[79] note: ¶[79] clarifies that the invention can work with embodiments including semi-autonomous modes as well), and a cut-off area where the vehicle is caused to travel by the operation intervention by the driver without reflecting the control of the autonomous driving according the amount 10of operation intervention by the driver during the autonomous driving (Otsuka Abstract, Figure 2 element S2, S7 ¶[7, 57, 64] identical to a manual mode), 
switch the area to the cooperation area if the amount of operation intervention by the driver becomes equal to or greater than a first threshold value (Otsuka ¶[7, 57, 64, 79] note: the figures of Otsuka don’t show an embodiment with this threshold specifically however ¶[79] is explicit that the disclosed method can work with a semi-autonomous mode and such an embodiment would necessarily include the first threshold value as claimed here so the system could propyl switch to it), and to switch the area to the cut-off area if the amount of operation 15intervention by the driver is equal to or greater than a second threshold value which (Otsuka Abstract, Figure 2 element S2, S7 ¶[7, 57, 64] more operation less autonomous see, S7), and 
wherein the first threshold value and the second threshold value are switched to smaller values in the weak steering torque mode than that in the normal steering torque mode (Otsuka S5 ¶[58] wherein in a situation necessitating driver intervention the thresholds are modified). 
Although Otsuka does teach a weak steering torque mode insofar as the actions performed by the weak steering torque mode (modifying the thresholds) Otsuka does not teach the timing for switching to the weak steering torque mode as claimed by applicant (during a determined lane change of the vehicle by a driver of the vehicle during the autonomous driving). However this would be obvious in view of Kubota as modified above specifically in view of the teachings of Takamatsu. 
As shown above, Takamatsu teaches a mode wherein the torque is weakened in response to a determination that there is a necessity of an operation intervention for a lane change of the vehicle by a driver of the vehicle during the autonomous driving (Takamatsu Fig. 7 element s305 ¶[67, 93]). One of ordinary skill in the art would recognize that it would be obvious to apply other techniques which weaken the steering torque as well such as the technique of a weak steering mode wherein the system makes it easier to switch from an ignorance area (fully autonomous) to a cooperation area (semi-autonomous) and a to a cut-off area (manual) based on thresholds and wherein the first threshold value and the second threshold value are switched to smaller values in the weak steering torque mode than that in the normal steering torque mode taught by Otsuka. Applying this technique to the lane change 
Thus as shown above Kubota as modified in claim 1 teaches a base invention of switching from an autonomous lane keeping operation to a manual lane changing operation and applying a weak steering torque mode. Otsuka teaches a technique of a weak steering torque mode comprising switching modes and modifying switching thresholds based on the operation based on the operation applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Otsuka to the base invention of Kubota since it would have resulted in the predictable result of a weak steering torque mode comprising switching modes and modifying switching thresholds based on the operation based on the operation and would have improved the system by allowing for better switching between driving modes/levels of autonomy during a situation wherein driver intervention is needed making less likely for the system to reject a input from a driver. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Kubota to apply the technique from the teachings of Otsuka because the technique taught by Otsuka was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Kubota that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 5 Kubota as modified above teaches an autonomous driving system according to claim 1, 3wherein the ECU determines that it is necessary for the driver to .

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US 2019/0283770) in view of Takamatsu (US 2020/0110422), Otsuka (US 2016/0280236) and further in view of Hayakawa (JP 2010/03685 English translation provided and referenced for the sake of this action).
With respect to claim 2, Kubota as modified above does not teach wherein the weak steering torque mode is a mode that weakens, 20compared to that in the normal steering torque mode, a steering torque of the lane keep control in the direction of the lane change of the vehicle among the right direction and the left direction of the vehicle, and does not change the steering torque of the lane keep control in the direction opposite to the direction of lane change of the vehicle. 
Hayakawa teaches wherein the weak steering torque mode is a mode that weakens, 20compared to that in the normal steering torque mode, the steering torque of the lane keep control in the direction of the lane change of the vehicle among the right direction and the left direction of the vehicle, and does not change the steering torque of the lane keep control in the direction opposite to the direction of lane change of the vehicle (Hayakawa ¶[32-35] wherein 

Thus as shown above Kubota as modified above teaches a base invention of a system for switching from an autonomous lane keeping operation to a manual lane changing operation and Hayakawa teaches weakening a lane keeping torque in the direction of a turn. These two references are analogous to one another because both are drawn to lane control systems of a vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Kubota to apply the teachings of Hayakawa because the teaching of weakening a lane keeping torque in the direction of a turn taught by Hayakawa was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system for switching from an autonomous lane keeping operation to a manual lane changing operation taught by Kubota to yield the advantage of making it easier to turn a vehicle during a lane keeping operation and the results would have been predictable to one of ordinary skill in the art.
Additional Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakano (US 2016/0176400): Describes a situation wherein during a lane keeping operation the drivers intention to change lanes/turn is detected and the torque which would act against the turn is suppressed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.S.F/ Examiner, Art Unit 3665 /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665